United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIEL COMMAND, Fort Monmouth, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-916
Issued: September 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 20, 2012 appellant, through his attorney, filed a timely appeal from the
December 14, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a seven percent permanent impairment of his right arm, for which he received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on May 30, 2008 appellant, a 55-year-old supply systems analyst,
sustained a closed fracture of his right radius head due to a fall at work. Appellant returned to
his regular work without restrictions on May 31, 2008.2
In a July 17, 2008 report, Dr. Chalnick stated that appellant was status post nondisplaced
fracture of his right radius head and that his right arm was splinted for nearly four weeks after the
May 30, 2008 accident. He indicated that appellant’s right arm had full pronation, but lacked
about 10 degrees of extension and a few degrees of supination and flexion.
An August 7, 2008 examination by Dr. Chalnick revealed that appellant had a positive
Phalen’s sign and a negative Tinel’s sign in his right arm consistent with “potential carpal tunnel
syndrome.” Appellant had no atrophy or weakness in his right arm and had 5/5 grip strength.
On November 3, 2008 Dr. Scott C. Woska, an attending Board-certified physiatrist, indicated
that recent electrodiagnostic testing showed that appellant had mild median neuropathy at his
right wrist consistent with carpal tunnel syndrome. He stated that appellant appeared to have full
range of motion of his right elbow without instability or crepitus.3
In a December 3, 2008 report, Dr. David Weiss, an attending osteopath, determined that
appellant had 54 percent permanent impairment of his right arm under the standards of the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001). He reported physical examination findings, including the results of
range of motion and grip strength testing, and noted that the May 30, 2008 work injury was the
competent producing factor for the observed findings. Dr. Weiss indicated that appellant’s
overall right arm impairment was comprised of the combination of several ratings (using the
Combined Values Chart), including a 6 percent rating for 4/5 motor strength in the right biceps, a
10 percent rating for 4/5 motor strength in the right triceps, a 20 percent rating for right lateral
pinch deficit and a 31 percent rating for grade 2 sensory deficit in the right median nerve. He
found that maximum medical improvement was reached on December 3, 2008.
On March 6, 2009 Dr. Henry J. Magliato, a Board-certified orthopedic surgeon and an
OWCP medical adviser, noted that there was a marked difference in the findings observed by
Dr. Chalnick and Dr. Weiss. He noted that the objective medical evidence showed that appellant
had a lesser permanent impairment of his right arm than that found by Dr. Weiss. Dr. Magliato
recommended that appellant be referred to an impartial medical specialist.
OWCP determined that there was a conflict in the medical evidence between Dr. Weiss
and Dr. Magliato regarding the extent of appellant’s right arm impairment. In June 2009, it
2

In a May 6, 2008 report, Dr. David L. Chalnick, an attending Board-certified orthopedic surgeon, noted that
appellant reported that on May 2, 2008 he felt a ripping sensation in his right elbow while pushing a couch at home.
He indicated that the findings on physical examination were consistent with a right distal biceps tendon tear. On
May 27, 2008 Dr. Chalnick stated that the findings of recent magnetic resonance imaging (MRI) testing confirmed
that appellant sustained a right distal biceps tendon tear.
3

In July 2009, OWCP accepted, under a different claim file, that appellant sustained work-related bilateral carpal
tunnel syndrome and bilateral trigger finger.

2

referred appellant to Dr. Elliot C. Semet, a Board-certified orthopedic surgeon, for an impartial
medical examination and an opinion on the extent of the permanent impairment of his right arm.
In an August 3, 2009 report, Dr. Semet diagnosed status post radial head fracture of the
right elbow with bilateral carpal tunnel syndrome, status post biceps tendon tear, status post volar
ganglion removal (1999 surgery) and status post chronic post-traumatic medial and lateral
epicondylitis. He indicated that appellant’s impairment rating, based upon the fifth edition of the
A.M.A., Guides, was consistent with Dr. Weiss’ use of the A.M.A., Guides. Dr. Semet stated
that the difference between his and Dr. Weiss’ rating would be that “the motor strength deficit of
the biceps is not taken into account and therefore his value of six percent is not included.” There
was no injury to appellant’s right triceps tendon when his right radial head was injured and his
epicondylitis would not affect his biceps strength. Dr. Semet noted that appellant had a Class 2
to 3 sensory deficit which, at most, would be a 25 percent sensory impairment. He stated:
“In regards to the median nerve, below the mid forearm, attributing his motor
deficit to be part of his decreased lateral pinch strength. This would give him 25
percent of 39 or approximately 10 percent. This would give him a total combined
right upper extremity impairment of 24 percent as reviewed from the Combined
Value Chart on page 604.
“On examination of his right upper extremity on this particular day, I would give
the patient an impairment of 24 percent. However, noting that [sic] continued
compression neuropathy of his median nerve, I would expect this impairment
rating to continue to affect this patient and, in fact, he may become more impaired
if his median neuropathy is not addressed.”
In a March 12, 2010 letter, OWCP requested that Dr. Semet provide a supplemental
report which rated impairment based on the standards of the sixth edition of the A.M.A., Guides.
On June 15, 2010 OWCP received a copy of Dr. Semet’s August 3, 2009 report which
contained an addendum by Dr. Semet stating:
“I have reviewed my previous reports regarding Dr. David Weiss’s Regional
Independent Medical Evaluation, as well as Dr. David Chalnick’s notes. I have
reviewed the notes and now have the sixth edition of the [A.M.A., Guides] for the
evaluation of permanent impairment. There is no change in my evaluation. The
numbers were within a range and are unchanged by the [A.M.A., Guides] of the
[sixth edition]. I found no significant difference in my overall evaluation and my
opinions remain the same. It is of note that the other doctor’s evaluation came
from the [fifth edition] and you now want me to do it from the [sixth edition]. In
any event, there is no change in the evaluation of my percentage.”
In a July 14, 2010 note, Dr. Andrew A. Merola, a Board-certified orthopedic surgeon and
an OWCP medical adviser, indicated that Dr. Semet reported no change in his percentage
calculations. He stated, “Unfortunately, he does not summarize how he arrives at those
calculations so we cannot appropriately determine the schedule loss of use.”

3

In an August 31, 2010 letter, OWCP requested that Dr. Semet provide additional details
regarding his derivation of an impairment rating under the sixth edition of the A.M.A., Guides,
including the measurements he took and the tables he applied. It provided Dr. Semet 14 days from
the date of the letter to provide such clarification. Dr. Semet did not respond to OWCP’s letter
within the time allotted.
OWCP determined that there continued to be a conflict in the medical evidence regarding
the extent of appellant’s right arm impairment and referred him to Dr. Robert Dennis, a Boardcertified orthopedic surgeon, for an impartial medical examination.
The record includes an MEO23 iFECS report noting that appellant’s impartial medical
appointment was scheduled with Dr. Dennis on May 24, 2011. The record also contains a series
of screen captures showing the selection of Dr. Dennis through the computerized rotation process
of the Physicians Directory System (PDS).4
In a May 24, 2011 report, Dr. Dennis detailed appellant’s medical history, including
providing a description of the May 30, 2008 work injury. He noted that appellant reported
having carpal tunnel release surgery in April 2011 and that the trigger finger of the third finger of
his right hand had been medically corrected. Dr. Dennis stated that on May 2, 2008 appellant
had a right distal biceps tendon tear while pushing a couch and that surgery for this was not
performed due to his age and occupation. He reported findings on examination, including the
findings of range of motion testing for the right elbow. Appellant had 125 degrees of flexion, 15
degrees of extension, 65 degrees of pronation and 65 degrees of supination. Dr. Dennis stated
that, by MRI scan testing, clinical examination and history, appellant’s preexisting right distal
biceps tendon tear was responsible for the weakness of his biceps muscle function and that this
condition contributed to his limited range of elbow motion. Grip strength was normal, the length
of both arms was equal, the right elbow showed no effusion or crepitus and there were no clinical
findings of deformity about the right elbow. Dr. Dennis stated that he examined appellant for
carpal tunnel findings and noted that “there were none.” Phalen’s test and Finklestein’s test were
negative, there was no tenderness over the Canal of Guyon and there were no specific areas of
neurological hypesthesia or paresthesias in any of the fingers. Dr. Dennis also noted that he did
not observe any trigger finger findings. He stated, “The only functional loss that was identifiable
to the nondisplaced radial head fracture ‘is the range of motion loss.’” Dr. Dennis explained how
he arrived at an impairment rating for appellant’s right arm under the sixth edition of the A.M.A.,
Guides. He noted that appellant’s main diagnosis-based condition was the right distal head
fracture which was a class 1 condition under Table 15-4 (Elbow Regional Grid) on page 399, but
determined that his right arm impairment should be calculated under the range of motion
method. Dr. Dennis referenced Table 15-33 on page 474,5 noting that appellant’s 125 degrees of
flexion equaled three percent impairment, his 15 degrees of extension equaled two percent
impairment, his 65 degrees of pronation equaled one percent impairment and his 65 degrees of
supination equaled one percent impairment. These figures were added to total seven percent
right arm impairment. Dr. Dennis then found that appellant had a functional grade modifier of
4

See infra notes 21, 22.

5

Dr. Dennis mentioned Figure 15-13 on page 462, but it is clear from the resultant impairment ratings for limited
elbow motion that the impairment calculations were derived from Table 15-33.

4

one and a physical examination grade modifier of one and determined, by applying Table 15-35
and Table 15-36 on page 477 that there was no need to adjust the total impairment found due to
limited right elbow motion. Therefore, appellant had a total right arm impairment of seven
percent.6
In a June 15, 2011 report, Dr. Magliato stated that he agreed with Dr. Dennis’ assessment
that appellant had seven percent permanent impairment of his right arm under the standards of
the sixth edition of the A.M.A., Guides.
In a June 27, 2011 award of compensation, OWCP granted appellant a schedule award
for seven percent permanent impairment of his right arm. The award ran for 21.84 weeks from
December 3, 2008 to May 4, 2009 and was based on the opinion of Dr. Dennis.
Appellant requested a telephonic hearing with an OWCP hearing representative regarding
his schedule award claim. During the October 13, 2011 hearing, counsel argued that Dr. Dennis
did not properly take into account appellant’s preexisting right arm condition of right biceps
tendon tear or his accepted condition of right carpal tunnel syndrome in calculating his right arm
impairment.
In a December 14, 2011 decision, an OWCP hearing representative affirmed OWCP’s
June 27, 2011 decision.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.10 It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments of the body are to be included.11
6

Dr. Dennis determined that appellant reached maximum medical improvement on December 3, 2008.

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (1999).

9

Id.

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3(a)(3) (January 2010). This portion of OWCP procedure provides that the impairment rating
of a given scheduled member should include “any preexisting permanent impairment of the same member or function.”

5

In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the elbow, reference is made to Table 15-4 (Elbow
Regional Grid) beginning on page 398.12 Table 15-4 also provides that, if loss of elbow motion
is present, impairment may alternatively be assessed using section 15.7 (range of motion
impairment). Such a range of motion impairment stands alone and is not combined with a
diagnosis-based impairment.13
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”14 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.15 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.16
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
his original report. However, when the impartial specialist is unable to clarify or elaborate on his
original report or if his supplemental report is also vague, speculative, or lacking in rationale,
OWCP must submit the case record and a detailed statement of accepted facts to a second impartial
specialist for the purpose of obtaining his rationalized medical opinion on the issue.17
It is well established that OWCP procedures provide that an impartial medical specialist
must be selected from a rotational list of qualified Board-certified specialists, including those
certified by the American Medical Association and American Osteopathic Association.18 The
physician selected as the impartial specialist must be one wholly free to make an independent
evaluation and judgment. To achieve this end, OWCP has developed procedures for the
selection of the impartial medical specialist designed to provide adequate safeguards against the
appearance that the selected physician’s opinion was biased or prejudiced.19 The procedures
12

See A.M.A., Guides 398-400 (6th ed. 2009).

13

Id. at 400.

14

5 U.S.C. § 8123(a).

15

William C. Bush, 40 ECAB 1064, 1975 (1989).

16

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

17

Harold Travis, 30 ECAB 1071, 1078 (1979).

18

See A.R., Docket No. 09-1566 (issued June 2, 2010); LaDonna M. Andrews, 55 ECAB 301 (2004).

19

See Raymond J. Brown, 52 ECAB 192 (2001).

6

contemplate that impartial medical specialists will be selected from Board-certified specialists in
the appropriate geographical area on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.20 OWCP’s procedures
provide that the selection of referee physicians (impartial medical specialists) is made through a
strict rotational system using appropriate medical directories. The procedure manual provides
that the PDS should be used for this purpose wherever possible.21 The PDS is a set of standalone software programs designed to support the scheduling of second opinion and referee
examinations. The PDS database of physicians is obtained from the American Board of Medical
Specialties which contains the names of physicians who are Board-certified in certain
specialties.22
ANALYSIS
OWCP accepted that on May 30, 2008 appellant sustained a closed fracture of his right
radius head due to a fall at work. In July 2009, it accepted, under a different claim file, that
appellant sustained work-related bilateral carpal tunnel syndrome and bilateral trigger finger. On
June 27, 2011 OWCP granted appellant a schedule award for seven percent permanent
impairment of his right arm. The award was based on the May 24, 2011 report of Dr. Dennis, a
Board-certified orthopedic surgeon who served as an impartial medical specialist.
The Board finds that OWCP properly determined that there was a conflict in the medical
evidence regarding the extent of appellant’s right arm impairment between Dr. Weiss, an
attending osteopath, and Dr. Magliato, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser.23 OWCP properly referred appellant to Dr. Dennis for an impartial
medical examination and opinion on this matter.
On appeal, counsel argued that appellant should not have been referred to Dr. Dennis but
rather should have been issued a schedule award based on the opinion of Dr. Semet, a Boardcertified orthopedic surgeon who served as the first impartial medical specialist. Dr. Semet
found that appellant had 24 percent of his right arm. The Board notes, however, that OWCP
provided Dr. Semet two opportunities to clarify the rationale for his impairment under the
appropriate standards of the A.M.A., Guides, but that he failed to provide such clarification.
Therefore, OWCP properly referred appellant to Dr. Dennis to resolve the continuing conflict in
the medical opinion evidence.24
20

B.P., Docket No. 08-1457 (issued February 2, 2009).

21

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
The Board notes that, as of July 2011, the Medical Management Application in the Integrated Federal Employees’
Compensation System (iFECS) replaced the prior PDS selection procedure for an impartial medical specialist. Id. at
Chapter 3.500.5 (July 2011).
22

Id. at Chapter 3.500.7 (September 1995, May 2003).

23

Dr. Weiss determined in a December 3, 2008 report that appellant had a 54 percent permanent impairment of
his right arm. In contrast, Dr. Magliato found on March 6, 2009 that appellant had a lesser impairment of his right
arm.
24

See supra note 17.

7

On appeal, counsel also argued that there was insufficient documentation to show that
OWCP followed its procedures in selecting Dr. Dennis as the impartial medical specialist.
However, the Board finds that the selection process was documented by a series of screen
captures showing the selection of Dr. Dennis through the computerized rotation process of the
PDS. This evidence reflects that the medical scheduler properly applied OWCP medical
management software to make the impartial medical selection.25
The Board finds that the weight of the medical evidence regarding appellant’s right arm
impairment rests with the well-rationalized opinion of Dr. Dennis, the impartial medical
specialist, who properly found that appellant had a seven percent permanent impairment of his
right arm.
In his May 24, 2011 report, Dr. Dennis noted that appellant’s main diagnosis-based
condition was the right distal head fracture under Table 15-4 on page 399, but explained that his
right arm impairment should be calculated under the range of motion method.26 He properly
found that, under Table 15-33 on page 474, appellant’s 125 degrees of flexion equaled three
percent impairment, his 15 degrees of extension equaled two percent impairment, his 65 degrees
of pronation equaled one percent impairment and his 65 degrees of supination equaled one
percent impairment. These figures were added up to a total right arm impairment of seven
percent and Dr. Dennis then correctly found, by applying Table 15-35 and Table 15-36 on page
477, that there was no need to adjust the total impairment found due to limited right elbow
motion. Therefore, appellant had a total right arm impairment of seven percent.27
Before OWCP and on appeal, counsel argued that Dr. Dennis did not properly take into
account appellant’s preexisting right arm condition of right biceps tendon tear or his accepted
condition of right carpal tunnel syndrome in calculating his right arm impairment. The Board
notes that Dr. Dennis adequately considered these conditions in arriving at his impairment rating.
He noted that appellant did not show any signs of the work-related right carpal tunnel syndrome
and right trigger finger. Dr. Dennis recognized the existence of appellant’s preexisting right
biceps tendon rupture and specifically stated that any deficits caused by this condition were
included in the impairment ratings for limited elbow motion.
For these reasons, appellant did not show that he has more than a seven percent
permanent impairment of his right arm. He may request a schedule award or increased schedule
award based on evidence of a new exposure or medical evidence showing progression of an
employment-related condition resulting in permanent impairment or increased impairment.

25

See W.H., Docket No. 12-1599 (issued January 17, 2013); P.G., Docket No. 11-76 (issued January 17, 2012).
The evidence does not show that any physician was bypassed prior to the selection of Dr. Dennis.
26

See supra note 13. The Board notes that the maximum rating for a distal head fracture is five percent. See
A.M.A., Guides 399, Table 15-4.
27

Moreover, Dr. Magliato indicated on June 15, 2011 that he agreed with Dr. Dennis’ assessment that appellant
had a seven percent permanent impairment of his right arm under the standards of the sixth edition of the A.M.A.,
Guides.

8

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a seven percent permanent impairment of his right arm, for which he received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 14, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

9

